Citation Nr: 0000900	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for uterine tumors and 
peritubal cyst, with subsequent hysterectomy, to include 
special monthly compensation due to the loss of a creative 
organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1985 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The appellant filed a notice of disagreement with this rating 
determination in June 1995.  A statement of the case was 
thereafter issued in July 1995.  The appellant filed her 
substantive appeal in this matter in September 1995.  

A preliminary review of the record discloses that the 
appellant requested a hearing before a traveling Member of 
the Board in this matter.  A personal hearing was held at the 
RO in December 1995.  By letter, dated in May 1997, the 
service representative inquired of the appellant regarding 
the status of this hearing request.  In June 1997, the RO 
requested the appellant to clarify her request for a hearing 
in this matter.  A second request for clarification was 
forwarded by the RO to the appellant in August 1998.  It was 
noted that in the absence of a response, the appellant would 
be scheduled for Travel Board hearing.  A response was not 
received.  The appellant was thereafter scheduled for hearing 
in this matter; however, notification of the hearing date was 
returned to the RO as undeliverable.  It was discovered that 
the appellant resided in another jurisdiction.  The claims 
folder was subsequently transferred to the RO located in 
Waco, Texas, and a new hearing date was scheduled.  In May 
1999, the RO contacted the appellant and inquired regarding 
the status of her hearing request.  In a May 1999 reply, the 
appellant noted her continued request for a Travel Board 
hearing in this matter.  Notice of the scheduled hearing was 
forwarded to the appellant in September 1999.  The service 
representative, on behalf of the appellant, requested to 
reschedule the October 1999 hearing date due to a scheduling 
conflict.  The appellant was rescheduled for hearing in this 
matter, and notice of the same was forwarded to the 
appellant.  In a November 1999 reply, the appellant confirmed 
that she would attend the scheduled hearing.  A notation in 
the claims folder indicated that the appellant failed to 
report for the scheduled December 1999 hearing.  No 
communication was received from the appellant regarding the 
hearing request or her failure to appear.  Accordingly, the 
case was forwarded to the Board for appellate review.  See, 
38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
developed by the RO.

2.  It has not been shown, by competent evidence, that 
appellant has uterine fibroid tumors and peritubal cyst, with 
loss of use of a creative organ that is causally or 
etiologically related to in-service complaints of heavy 
menses and abdominal cramping.


CONCLUSION OF LAW

A claim for entitlement to service connection for uterine 
fibroids and peritubal cyst, with subsequent hysterectomy, is 
not well-grounded. 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.350(a)(1) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  The disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by service records, 
post service medical records, and pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999). 

In this case, the appellant contends that in-service 
complaints of heavy menses and abdominal cramping and pain 
were misdiagnosed due to inadequate clinical testing for 
diagnostic purposes.  She maintains that her in-service 
symptoms were clinically indicative of the onset of 
gynecological pathology, claimed as fibroid tumors and 
peritubal cyst.  In light of the appellant's particular 
contentions in this case, the Board has carefully and 
thoroughly reviewed the recorded medical evidence of record.

Medical History

Service medical records reflect that that the appellant was 
seen in March 1986 requesting a refill of birth control 
pills.  It was noted that the pre-service prescription was 
not available, and that a new medication would be prescribed.  
A clinical notation indicated that the appellant was reminded 
at the time of this visit to report for a Papanicolaou (PAP) 
smear.  It was further noted that physical examination was 
deferred at that time, because the appellant was 
menstruating.

In July 1986, The appellant presented with complaints of 
abdominal cramps one day prior to menses.  She reported no 
relief with use of Midol, and questionable weight gain with 
birth control pills.  An assessment of menstrual cramps was 
noted.  The appellant was next seen in May 1987, when she 
requested a prescription for birth control pills.  It was 
noted that the appellant had been using a diaphragm.  During 
a September 1987 evaluation for primary complaints of 
respiratory symptoms, the appellant reported intramenstrual 
bleeding during her last period.  No clinical assessment was 
noted relative to this complaint.  An assessment of probable 
vaginitis was documented in April 1988, based upon the 
appellant's complaints of vaginal discharge.  The appellant 
was seen in June 1988 for complaints of severe menstrual 
cramps of one hour in duration.  The appellant reported that 
she started menses that morning, and noted that she did not 
normally experience cramps.  It was noted that heavy menses 
was normal for the appellant.  Examination showed mild 
tenderness to palpation of the lower abdomen.  An assessment 
of menstrual cramps was noted.  The appellant was treated 
with Naprosyn.  In August 1988, the appellant was evaluated 
with mild dysplasia of the cervix on PAP smear.  The 
pathology report, dated in October 1988, noted findings of 
fragments of unremarkable endocervical epithelium, and 
squamous metaplasia and diffuse condylomatous change.  A 
September 1988 clinical report indicated that the appellant 
presented with complaints of burning sensation across the 
lower abdomen, and frequent urination with burning sensation.  
The examiner noted a preliminary assessment of "rule out 
urinary tract infection versus ovarian cyst." 

Prior to her release from service, the appellant underwent 
pelvic examination in March 1989.  The clinical report 
indicated that the pelvis was of normal, shape, and size.  
Examination of the vagina and external genitalia was within 
normal limits.  Examination of the cervix revealed five 
lesions.  The assessment was normal examination.  A PAP smear 
was recommended.   

The service records further disclose that the appellant was 
also seen during service for complaints of vaginal discharge, 
which was variously evaluated as vaginitis and yeast 
infection.  The appellant was treated for intermittent 
complaints of abdominal pain associated with diagnosed 
gastric upset, and constipation.  Finally, service medical 
records document treatment for intermittent complaints of low 
back pain.  

Private medical records reflect that the appellant presented 
for emergency treatment on January 1, 1990, for complaints of 
lower abdominal pain.  The medical report referenced a 
clinical assessment of abdominal pain, opined to be secondary 
to ovarian cyst.  On gynecological consultation, the 
appellant reported her last menstrual period in November 
1989.  Physical examination showed right adnexa 1+ tenderness 
with questionable mass versus deviated uterus to the right.  
Ultrasonography examination of the vagina showed intrauterine 
pregnancy, and uterus deviated to the right.  There was no 
evidence of an adnexal mass.  The clinical impression was 7+ 
week intrauterine pregnancy, and right upper quadrant 
abdominal pain.  The report indicated that the appellant was 
not admitted, and was referred to the clinic for further 
evaluation, to include a work-up for a right ovarian cyst.  
The record reflects that the appellant's pregnancy was 
terminated on January 11, 1990.    

The appellant was seen in March 1991 for complaints of pain.  
Examination showed fullness of the right lower quadrant.  The 
assessment was 8 weeks intrauterine pregnancy, and fibroids.  
The appellant was later hospitalized in May 1991.  The 
medical report noted that she presented with complaints of 
increasing pain with some nausea.  It was noted that the 
appellant was at 17 to 18 weeks gestation at that time, with 
a known fibroid at the corner of the uterus.  An ultrasound 
examination revealed no significant placental abnormality, 
and showed a large fibroid near the right upper quadrant of 
the uterus.  A magnetic resonance imaging (MRI) study was 
conducted in order to assess the relationship between the 
fibroid and the uterine wall.  The study revealed fibroids in 
the right upper portion of the uterus, believed to represent 
pedunculated lesions on the basis of the MRI.  The 
appellant's condition improved, and she was released on 
medication.  The final diagnosis was intrauterine pregnancy 
at 18-19 weeks with pedunculated fibroids with possible 
torsion.  

The appellant was again privately hospitalized in July 1991 
for complaints of severe abdominal pain, which was not 
responsive to oral medication.  The hospital report indicated 
that the appellant had recently been hospitalized for similar 
complaints of severe abdominal pain, evaluated as uterine 
leiomyomata with degeneration.  The report noted that 
ultrasound conducted during the course of this admission 
showed no essential change in her uterine fibroids.  
Following consultation, it was determined that a course of 
conservative therapy would be followed.  The appellant was 
noted to demonstrate marked improvement, and was discharged 
on medication.  The final diagnosis was intrauterine 
pregnancy at 27 weeks, with painful uterine leiomyomata.  
These reports show that the appellant delivered by cesarean 
section in September 1991.  The hospital report referenced a 
final diagnosis of intrauterine term pregnancy, live male 
infant, cephalopelvic disproportion, and leiomyomatous 
uterus.  It was noted that the appellant's medical history 
was significant for a history of large fibroids with an 
obstructed outlet.

A November 1991 radiology report indicated that examination 
of the pelvis revealed two large uterine fibroids.

Medical records, dated from February 1992 to March 1992, 
disclose that the appellant underwent a total abdominal 
hysterectomy for fibroid uterus.  The appellant was evaluated 
with an 11 centimeter pelvic mass consistent with a hematoma 
on the second postoperative day.  The medical report noted a 
diagnosis of pelvic hematoma and hemoperitoneum, for which 
the appellant underwent further surgical treatment, to 
include exploratory laparotomy, evacuation of hemoperitoneum, 
and ligation of left utero-ovarian ligament bleeder.  

VA outpatient clinical records show that the appellant was 
seen in August 1993 for complaints of frequent vaginal yeast 
infections since surgery, pelvic pain, and hot flashes.  The 
clinical report noted that the appellant's fibroid tumors 
were initially discovered in 1991, in conjunction with a 
cesarean section performed at that time.  The appellant 
reported that she was told that some fibroid tumors remained 
following the surgery.  An assessment of pelvic pain was 
noted.  The examiner ruled out diagnostic findings of 
retained fibroid tumors, adhesion, and ovarian failure.  The 
appellant presented in October 1993 for follow-up evaluation.  
It was noted that the appellant's complaints of pelvic pain 
had resolved, and that her hot flashes had decreased since 
her previous clinical visit.  The examiner noted that the 
clinical work-up for pelvic pain would not be pursued.  
Finally, these records show that the appellant presented in 
November 1994 with complaints of frequent, sharp, stabbing 
pain, and bloating.  It was noted that the appellant 
presented for this visit with a copy of an operative report 
for treatment of multiple adhesions.  Physical examination 
was not conducted at that time.  An assessment of recurrent 
pelvic pain secondary to questionable adhesions was noted.  
The appellant was referred for gynecological examination.

Private medical records disclose that that appellant was 
diagnosed as 7 years status post total abdominal 
hysterectomy, now with persistent lower abdominal pain during 
a January 1995 examination.  It was noted that she reported 
subjective complaints of predominant right sided pelvic pain, 
intermittent in nature, for the last two years.  The 
appellant denied any association between the reported pain 
and any specific activities or times.  Examination of the 
abdomen was positive for bowel sounds.  The abdomen was soft, 
non-tender, and without masses.  There were no findings noted 
relative to the vagina.  There was a fullness of the right 
adnexa with tenderness to palpation.  The appellant was also 
noted to have a complex cyst on her right ovary.  The 
examiner noted an assessment of possible pelvic adhesive 
disease as well.  The clinical report indicated that the 
appellant would be referred for papanicolaou (PAP) smear, and 
diagnostic laparoscopy with lysis of adhesions.  A pathology 
report, dated in January 1995, indicated that exfoliation of 
the vagina revealed no atypical or malignant cells.  

In February 1995, the appellant underwent diagnostic 
laparoscopy to evaluate her complaints of right lower 
quadrant pain.  A February 1995 clinical report indicated 
that laparoscopy revealed extensive pelvic adhesions and a 
right adnexal complex involving the right ovary, tubes, and 
bowel.  An exploratory laparotomy was recommended to further 
evaluate and surgically treat the right ovarian complex.  

Following a review of the evidence, the RO denied service 
connection for uterine fibroid tumors, peritubal cyst with 
subsequent hysterectomy with additional special monthly 
compensation on account of anatomical loss of a creative 
organ in a May 1995 rating decision.  This determination was 
predicated upon the RO's finding that service medical records 
documented treatment for various vaginal infections which 
responded to medication.  It was noted that examination 
conducted proximate to the appellant's release from service 
was noted to be within normal limits.  Service medical 
records were also noted to be negative for treatment for 
uterine fibroid tumors, peritubal cyst or adhesions.  
Further, it was noted that the appellant's fibroid tumors 
were evaluated in 1991 in conjunction with a cesarean 
section.  Based upon these findings, the RO determined that 
the condition leading to the appellant's hysterectomy was not 
shown to have developed during service.

The appellant was seen in May 1995 for complaints of a four 
day history of right lower abdominal pain.  The appellant was 
referred for evaluation.

In correspondence, dated in June 1995, the appellant 
contended that her fibroids were present during service.  It 
was the appellant's contention that the fibroids were not 
clinically noted during service due to inadequate diagnostic 
testing.  She maintained that the service medical records 
document a history of complaints during this period.  In 
subsequent correspondence, dated in September 1995, the 
appellant reiterated her contention that her symptoms of 
heavy bleeding, back pain, and abdominal pain were not 
properly evaluated during service.

Medical records, dated from January to July 1995, were 
reviewed.  The appellant underwent exploratory laparotomy and 
right salpingo-oophorectomy for an adnexal mass with right 
lower quadrant pelvic pain in July 1995.  During the course 
of this procedure, the appellant was evaluated with multiple 
small bowel adhesions for which an enterolysis was performed.  
The surgical pathology report indicated that the excised 
right ovary was evaluated as mucinous cystadenoma.  

In correspondence, dated in July 1995, the appellant 
indicated that she experienced recurring symptoms during 
service which, if properly evaluated, would have been 
clinically indicative of her fibroid condition.  She noted 
that the medical records document the onset of symptoms of 
painful menstruation, heavy menstrual bleeding, frequent or 
uncomfortable urination, backache, constipation, and 
infertility.

During a December 1995 hearing, the appellant stated that she 
was seen during service for constant complaints of heavy 
bleeding, menstrual cramps, leg cramps, backache, and loss of 
movement at the waist and below during menses.  The appellant 
indicated that she did not experience similar symptoms prior 
to her entry in service.  She reported that medical personnel 
did not conduct any diagnostic testing when she presented 
with these complaints.  Instead, she underwent pelvic 
examination and Papanicolaou (PAP) smear.  The appellant 
indicated that medical personnel opined that her symptoms 
might be related to her birth control medication and, as 
result, changed the prescription and adjusted the dosage.  
The appellant reported that she was hospitalized in December 
1989 for abdominal pain, at which time she was found to be 
pregnant.  Ultrasound testing also identified the appellant's 
fibroids and right ovary cyst.  She was reportedly advised 
that she would have a premature pregnancy because of the 
"mass amount of small fibroids."  Termination of the 
pregnancy was recommended, and was performed in January 1990.  
The appellant reported that she continued to experience 
menstrual cramps thereafter.  The appellant became pregnant a 
year later.  She reported that she was again advised to 
terminate the pregnancy due to the fibroids, which were 
increasing in size.  She was treated with Demerol and Tylenol 
III for pain.  The appellant stated that she was hospitalized 
on multiple occasions during the course of this pregnancy.  
She delivered by cesarean section in September 1991, because 
the birth canal was blocked by one of the fibroid tumors.  
Surgical treatment of the fibroids was not conducted at that 
time, due to trauma to the body associated with the delivery.  
The appellant underwent hysterectomy in 1992, which did not 
result in the removal of all of the fibroid tumors.  However, 
the tumors which remained were not expected to be problematic 
for the appellant.  The appellant stated that the right ovary 
cyst was not removed, and that she was encouraged against 
removal if her symptoms were tolerable.  However, the right 
cyst ovary was removed in July 1995 due to an increase in its 
size, and because of her continued symptoms.  During surgery, 
it was discovered that the cyst had grown into the bowel.  
The appellant indicated that she presently takes Tylenol III 
for pain, and a daily vitamin supplement.  She reported that 
she exercises, but is unable to perform certain movements, 
and has a protrusion in the abdomen due to muscles weakened 
by the multiple surgeries.  She also utilizes laxatives on 
occasion to cleanse her system.

When queried by the Hearing Officer, the appellant indicated 
that she noticed a gradual onset of symptoms associated with 
menses approximately one year after her entry into service.  
She indicated that she was initially evaluated with fibroids 
and a right ovary cyst during the December 1989 
hospitalization.  The appellant explained that she did not 
seek medical treatment for her symptoms following service, 
because she did not experience regular monthly cycles between 
May and December 1989 and, consequently, was not symptomatic 
during this period.  


Analysis

The threshold question which must be resolved with regard to 
the appellant's claim is whether she has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted. See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the claimant must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well-ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a claim to be well-grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343- 44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well-grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology. See Savage v. Gober, 10 Vet. App. 488 (1997).

Following a careful and considered review of the evidence, 
the Board finds that the appellant has not provided any 
competent medical evidence that etiologically links her 
current uterine fibroid tumors and peritubal cyst with 
symptoms of dysmenorrhea during active duty.  The appellant 
has only offered her lay opinion concerning a relationship 
between her in-service complaints and her current condition.  
The Board notes in this regard, that the mere contentions of 
the appellant, no matter how well-meaning, without supporting 
medical evidence that would causally relate her current 
disorder with an event or incurrence while in service, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Further, there is no 
indication in the hospital records or outpatient treatment 
notes of a correlation.  Moreover, the record is negative for 
any objective medical opinion that the symptoms the appellant 
experienced in service were related to the presence of or 
development of uterine fibroids or peritubal cyst.  For those 
reasons, the claim is not well-grounded as the appellant has 
not submitted any competent evidence to demonstrate that her 
claim is plausible.

The Board notes that beyond her own contentions regarding the 
onset and development of the claimed disorder, the appellant 
submitted an information brochure on fibroid tumors.  
Significantly, the information brochure explained that the 
cause of fibroid tumors is unknown.  In this case, however, 
the appellant has not presented any medical opinion evidence 
which suggests that the complaints of abdominal pain and 
heavy menses documented during service increased the risk of 
fibroid tumors or was clinically indicative of the 
development of fibroid tumors.  Consequently, the medical 
evidence nor the information contained in the brochure are 
sufficient to well-ground this claim, since none of the 
evidence submitted specifically pertains to the etiology of 
appellant's fibroid tumors and peritubal cyst, and subsequent 
hysterectomy.  

In Sacks v. West, 11 Vet. App. 314 (1998), the Court held 
that a medical article that included a generic statement to 
the effect that a disease usually presents with certain 
symptoms and that a certain symptom often is the first 
symptom of the condition was too general to satisfy the nexus 
element of a well-grounded service connection claim.  
Furthermore, in Sacks, the Court cited to Libertine v. Brown, 
9 Vet. App. 521 (1996), which held that, for purposes of 
determining whether a claim is well-grounded, medical 
treatise evidence proffered by an appellant in connection 
with his lay testimony was insufficient to satisfy the 
requirement of medical evidence of nexus because "'none of 
[the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
service-connected [post-traumatic stress disorder] and his 
alcohol and drug abuse.'"  An exception would be "where 
medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  However, 
these are not the circumstances of this case.  In the instant 
case, the statement that fibroid tumors is manifested by 
possible symptoms of painful menstrual periods, heavy 
menstrual bleeding, more frequent or uncomfortable urination, 
backache, constipation, infertility, and miscarriage cannot 
be used by a lay person to evaluate meaningfully the facts of 
a specific case because it in no way addresses or eliminates 
the possibility of the existence of other conditions that 
also often present with the same symptomatology." Sacks v. 
West, 11 Vet. App. at 317.

Notably, there is no competent evidence of record indicating 
that the appellant's current gynecological disorder is 
causally related to service.  Likewise, no objective medical 
opinion evidence has been presented which indicates, with a 
degree of certainty, that there is any causality between the 
appellant's in-service complaints and her fibroid tumors that 
were first clinically noted nearly two years following her 
release from service, and the resultant hysterectomy.  
Indeed, the record is conspicuously negative for any medical 
opinion that particularly addresses or eliminates the 
existence of other potential causes of the appellant's 
current condition.  Consequently, the claim for service 
connection for fibroid tumors and peritubal cyst and loss of 
use of a creative organ is not well-grounded and, therefore, 
is denied.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).   With respect 
to the appellant's additional claim for special monthly 
compensation based on loss of use of a creative organ 
secondary to fibroid tumors, the Board finds that this aspect 
of the appellant's claim lacks legal merit or lacks 
entitlement under the law.  In this context, the Board notes 
that the underlying gynecological condition has not been 
shown to be of service origin, and that entitlement to 
special monthly compensation requires that the loss of use of 
a creative organ be the result of disability incurred during 
service.  See 38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. § 
3.350(a) (1998); and Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim was not 
well-grounded is not prejudicial to the appellant, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995). 


ORDER

Service connection for uterine tumors and peritubal cyst, 
with subsequent hysterectomy, to include special monthly 
compensation due to the loss of a creative organ, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

